08/13/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0222



                             No. DA 20-0222

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

CODY RYAN LAMB,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 15, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                     Beth Baker
                                                         Justice, Montana Supreme Court
                                                                  August 13 2021